Dear Representative Iles:
This office is in receipt of your request for an opinion of the Attorney General in regard to problems encountered by vehicle dealers in your district. You indicate certain vehicle dealers have been stopped by the state police and questioned regarding use of dealer's license plates on a trailer being used for hauling vehicles, and you point out that in one such instance the dealer also sells trailers. Also, you state there is a problem with a required notarized bill of sale for each vehicle being transported inasmuch as these dealers use bank drafts when purchasing and selling a vehicle, and the notarized bill of sale is not issued until the bank draft has cleared the bank. You ask for an opinion on these two matters.
In regard to use of dealer's license plates there are various pertinent statutes, and we find the title of Act 631 of 1992 significant in this regard wherein it provides as follows:
      To amend and reenact R.S. 47:473 and 519 (D) and to enact R.S. 47:474 and 474.1, to provide with respect to motor vehicle license plates which are issued to motor vehicle dealers for use on motor vehicles which are held for inventory; to authorize the office of motor vehicles to issue dealer inventory plates; to provide for the design and material of the plates; to provide for applications; to provide for the length of time the plates shall be valid; to provide for the cost of the plates; to provide for the purposes for which the plates may be used; to provide for administrative rules; to provide with respect to transportation plates; to provide with respect to in-transit plates; and to provide for related matters.
From the above quoted provision you can see this is pertinent to your inquiry and we are attaching the referenced statutes that we feel should answer your inquiry. We further point out that R.S.47:473 and R.S. 47:474, as reenacted by Act 631 of 1992, each provide in paragraph A that the office of motor vehicles shall establish procedures by which licensed motor vehicles dealers and persons who transport vehicles of any type, any method, may obtain transporter plates, and that the motor vehicle office shall adopt rules to implement the provisions of the of the sections in accordance with the Administrative Procedure Act. It may be helpful to you that your inquiry to be directed to that Department for such rules.
We also particularly call to your attention the provisions of R.S. 47:474.1, as attached, that provide any dealer in motor vehicles, or trailers, or semitrailers, or other vehicles, may operate or move any such vehicle upon public roads without registering the vehicle and without attaching number plates to the vehicle "provided that the vehicle is being delivered to or from the dealer's place of business and provided that the dealer operating or moving or authorizing the operation of movement of the vehicle displays in plain sight upon the vehicle a placard which bears the name and address of the dealer and the words "IN TRANSIT".
If we understand your question correctly in regard to the problem of a dealer not having a "notarized bill of sale" for each vehicle being transported, it appears R.S. 47:474.1 covers that situation wherein it permits operation or moving of motor vehicles by dealers upon public roads "without registering the vehicle and without attaching number plates" when the vehicle is being delivered to or from the dealer's place of business. R.S.32:707 is in regard to application for certificate of title by any purchaser of a vehicle on the form prescribed by the Department of Public Safety and requires the form accompanied by "a proper bill of sale, or sworn statement of ownership, or a duly certified copy thereof, or such other evidence of ownership as the commissioner may in his discretion require", and specifically provides "dealers need not apply for certificates of title for any vehicle acquired for stock purposes".
We hope this information and copies of the attached statutes sufficiently answer your questions, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                                  RICHARD P. IEYOUB Assistant Attorney General
By: BARBARA B. RUTLEDGE Assistant Attorney General BBR
Citation               Rank(R)              Database       Mode LA R.S. 47:474.1       R 1 OF 1             LA-ST LSA-R.S. 47:474.1
               WEST'S LOUISIANA STATUTES ANNOTATED LOUISIANA REVISED STATUTES TITLE 47. REVENUE AND TAXATION SUBTITLE II. PROVISIONS RELATING TO TAXES COLLECTED AND ADMINISTERED BY THE COLLECTOR OF REVENUE CHAPTER 4. VEHICLE REGISTRATION LICENSE TAX PART II. LEVY OF REGISTRATION LICENSE FEE OR TAX Copr. (C) West Group 1997. All rights reserved. Current through all 1996 1st Ex. Sess. and Reg. Sess. Acts
s 474.1. In-transit plates
Any DEALER in MOTOR VEHICLES, or trailers, or semitrailers, or other VEHICLES, may operate or MOVE any such VEHICLE, or cause any such VEHICLE to be operated, or moved, upon the public roads, highways, and bridges without registering the VEHICLE and without attaching number plates to the VEHICLE, provided that the VEHICLE is being delivered to or from the DEALER'S place of business and provided that the DEALER operating or moving or authorizing the operation or movement of the VEHICLE displays in plain sight upon the VEHICLE a placard which bears the name and address of the DEALER and the words "IN TRANSIT".
CREDIT(S)
1997 Electronic Update
  Added by Acts 1992, No. 631, s 1, eff. July 2, 1992. LSA-R.S. 47:474.1
LA R.S. 47:474.1
Citation               Rank(R)              Database       Mode LA R.S. 47:474         R 4 OF 4             LA-ST LSA-R.S. 47:474
               WEST'S LOUISIANA STATUTES ANNOTATED LOUISIANA REVISED STATUTES TITLE 47. REVENUE AND TAXATION SUBTITLE II. PROVISIONS RELATING TO TAXES COLLECTED AND ADMINISTERED BY THE COLLECTOR OF REVENUE CHAPTER 4. VEHICLE REGISTRATION LICENSE TAX PART II. LEVY OF REGISTRATION LICENSE FEE OR TAX Copr. (C) West Group 1997. All rights reserved. Current through all 1996 1st Ex. Sess. and Reg. Sess. Acts
s 474. Transporter plates
A. The OFFICE of MOTOR VEHICLES shall establish PROCEDURES by which persons who transport vehicles of any type, by any method, may obtain TRANSPORTER PLATES.
B. The OFFICE of MOTOR VEHICLES shall determine the design and material of the TRANSPORTER PLATES.
C. The OFFICE of MOTOR VEHICLES shall design the application forms which shall be used for applying for TRANSPORTER PLATES and shall determine the information which shall be included in the applications.
D. Transporter plates shall be valid for one year.
E. Each applicant for a transporter plate shall present evidence, in a form satisfactory to the office of motor vehicles, that the applicant is covered by a liability insurance policy or bond covering public liability and property damage. The policy or bond shall be for not less than ten thousand dollars for public liability and for not less than five thousand dollars for property damage.
F. Each transporter plate shall cost one hundred dollars.
G. Transporter plates may be used in lieu of other license plates required by law for transporting any vehicle, including but not limited to mobile homes, other trailers, trucks, and other motor vehicles.
H. The office of motor vehicles shall adopt rules to implement the provisions of this Section. All rules shall be adopted in accordance with the Administrative Procedure Act.1
CREDIT(S)
1997 Electronic Update
Added by Acts 1992, No. 631, s 1, eff. July 2, 1992.
1 In subsec. H, R.S. 49:950 et seq.
HISTORICAL AND STATUTORY NOTES
1990 Main Volume
Citation               Rank(R)              Database       Mode LA R.S. 47:519.1       R 1 OF 1             LA-ST LSA-R.S. 47:519.1
               WEST'S LOUISIANA STATUTES ANNOTATED LOUISIANA REVISED STATUTES TITLE 47. REVENUE AND TAXATION SUBTITLE II. PROVISIONS RELATING TO TAXES COLLECTED AND ADMINISTERED BY THE COLLECTOR OF REVENUE CHAPTER 4. VEHICLE REGISTRATION LICENSE TAX PART III. REGISTRATION OF VEHICLES Copr. (C) West Group 1997. All rights reserved. Current through all 1996 1st Ex. Sess. and Reg. Sess. Acts
 s 519.1. License plates issued to manufacturers, wholesalers, or distributors
A. The SECRETARY may, subject to the limitations and conditions hereinafter set forth, DELIVER TEMPORARY REGISTRATION PLATES or markers designed by the SECRETARY to a MOTOR VEHICLE manufacturer, wholesaler, or DISTRIBUTOR who applies for them and who encloses with such application a fee of one hundred dollars for the first set for which application is made, and a fee of three dollars for each subsequent set for which application is made. Such application shall be made upon a form prescribed and furnished by the secretary.
B. Every manufacturer, wholesaler, or distributor who has made application for temporary registration plates or markers shall maintain in permanent form a record of all temporary registration plates or markers delivered to him, and in addition thereto, shall maintain in permanent form a record of any other information pertaining to the receipt and use of temporary registration plates or markers that the secretary may require. Each record shall be kept for a period of at least three years from the date of entry of such record. Every manufacturer, wholesaler, or distributor shall allow full and free access to such records during business hours to duly authorized representatives of the secretary.
C. A manufacturer, wholesaler, or distributor owning any new previously unregistered vehicle of a type otherwise required to be registered may operate or move same upon the highways and public street solely for the transporting or testing of such vehicles or in connection with public civic events, without registering such vehicle, upon condition that any such vehicle display a temporary registration plate in the manner prescribed by law.
CREDIT(S)
1990 Main Volume
Added by Acts 1981, No. 831, s 1.
1997 Electronic Update
Amended by Acts 1991, No. 466, s 1, eff. July 15, 1991.
Citation               Rank(R)              Database       Mode LA R.S. 47:519         R 1 OF 1             LA-ST LSA-R.S. 47:519
           THIS DOCUMENT HAS BEEN AMENDED. USE UPDATE. SEE SCOPE FOR MORE INFORMATION.
               WEST'S LOUISIANA STATUTES ANNOTATED LOUISIANA REVISED STATUTES TITLE 47. REVENUE AND TAXATION SUBTITLE II. PROVISIONS RELATING TO TAXES COLLECTED AND ADMINISTERED BY THE COLLECTOR OF REVENUE CHAPTER 4. VEHICLE REGISTRATION LICENSE TAX PART III. REGISTRATION OF VEHICLES Copr. (C) West Group 1997. All rights reserved. Current through all 1996 1st Ex. Sess. and Reg. Sess. Acts
s 519. Temporary registration plates issued by dealers
A. Issuance by commissioner to dealer. The COMMISSIONER may, subject to the limitations and conditions hereinafter set forth, DELIVER temporary registration PLATES or markers designed by the COMMISSIONER to a LICENSED AUTOMOBILE, boat trailer, camper trailer, truck, motorcycle, or other motor driven cycle, or motorized camper DEALER who applies for same and who enclosed with such application a fee of four dollars for each set for which application is made. Such application shall be made upon a form prescribed and furnished by the commissioner. Dealers subject to the limitations and conditions hereinafter set forth, may issue such temporary registration plates or markers to owners of vehicles, except apportioned trucks, provided that such owners shall comply with the pertinent provisions of this Section.
B. Dealer's records. Every dealer who has made application for temporary registration plates or markers shall maintain in permanent form a record of all temporary registration plates or markers delivered to and issued by him, and in addition thereto, shall maintain in permanent form a record of any other information pertaining to the receipt or the issuance of temporary registration plates or markers that the commissioner may require. Each record shall be kept for a period of at least three years from the date of entry of such record. Every dealer shall allow full and free access to such records during regular business hours, to duly authorized representatives of the commissioner and to peace officers.
C. Copy of application sent to commissioner. Every dealer who issues temporary registration plates or markers shall, on the day that he issues such plates or markers, send to the commissioner a copy of the temporary registration plate or marker application which shall have been executed by the person entitled to receive such plates or markers and delivered to the dealer prior to the issuance of plates or markers to said person.
D. Permitted use. Dealers may issue temporary registration plates to persons who purchase motor vehicles from dealers. All other uses of temporary registration plates are prohibited.
E. Information to be inserted by dealer. Every dealer who issues temporary plates or markers shall insert clearly and indelibly on the face of each temporary registration plate or marker the date of issuance and expiration, and the make and serial number of the vehicle for which issued.
F. Suspension of right of dealer to issue. If the commissioner finds that the provisions of this Section or his directions are not being complied with by the dealer, he may suspend, after a hearing, the right of a dealer to issue temporary registration plates or markers.
G. Destruction upon receiving annual plates. Every person to whom temporary registration plates or markers have been issued shall permanently destroy such temporary registration plates or markers immediately upon receiving the annual registration plates; provided, that if the annual registration plates are not received within ninety days of the issuance of the temporary registration plates or markers, the owner shall, notwithstanding, immediately upon the expiration of such ninety-day period, permanently destroy the temporary registration plates or markers.
H. Expiration of plates. Temporary registration plates or markers shall expire and become void upon the receipt of the annual registration plates or upon the expiration of ninety days from the date of issuance, depending on whichever event shall first occur. Special temporary registration plates or markers issued under the provisions of Subsection L of this Section shall expire as provided in that Subsection. No refund or credit for fees paid by dealers to the commissioners for temporary registration plates or markers shall be allowed, except in the event the issuance of temporary registration plates or markers is discontinued, in which case the dealer may petition for a refund.
I. Rules and regulations. The commissioner of motor vehicles shall have the power to make such rules and regulations, not inconsistent herewith, as he shall deem necessary for the purpose of carrying out the provisions of this Section.
J. Penalty. Any person violating the provisions of this Section shall be guilty of a misdemeanor and shall be fined not more than one thousand dollars or imprisonment for not more than one year, or both. No penalty shall be imposed on any person who violates the provisions of Subsections G and H of this Section by failing to dispose of a temporary registration plate and retaining such temporary registration plate after the expiration of sixty days from issuance thereof if the permanent registration plate has been applied for as required by law but has not yet been received by the owner.
K. Fees. The fees prescribed herein shall be retained by the commissioner to defray the cost of printing, processing and issuing the temporary registration plates or markers.
L. Special temporary dates or markers. The commissioner shall issue special temporary registration plates or markers to truck dealers. The special temporary registration plates or markers shall be the same as, and shall be subject to the same requirements as, the other temporary registration plates or markers issued under this Section, except that:
(1) The special temporary registration plates or markers shall be used only on trucks with a gross vehicle weight rating of ten thousand pounds or more.
(2) Each special temporary registration plate or marker shall be valid for ten working days from the date the special temporary registration plate or marker is issued.
CREDIT(S)
Citation               Rank(R)              Database       Mode LA LEGIS 787 (1997)    R 1 OF 1             LA-LEGIS       Page 1997 La. Sess. Law Serv. Act 787 (H.B. 878) (WEST)
               LOUISIANA 1997 SESSION LAW SERVICE 1997 Regular Session Copr. (C) West Group 1997. All rights reserved.
      Additions are indicated by + Text +; Deletions by  -  ***  -. Vetoed provisions within tabular material are not displayed.
ACT NO. 787 H.B. No. 878 MOTOR VEHICLES — LICENSE PLATES — REMITTANCE OF TAXES BY VEHICLE DEALERS; TIME PERIOD FOR WHICH TEMPORARY REGISTRATION PLATES MAY BE ISSUED
  BY REPRESENTATIVES KENNARD, DIMOS, AND BRUCE AND SENATORS CAIN AND LANDRY
  AN ACT to amend and reenact R.S. 47:519 (G) and (H) and to enact R.S. 47:306 (E), relative to motor vehicles and their license plates; to change the time period for which temporary registration plates may be issued; to provide for the remittance of taxes by vehicle dealers; and to provide for related matters.
Be it enacted by the Legislature of Louisiana:
Section 1. R.S. 47:519 (G) and (H) are hereby amended and reenacted and R.S. 47:306 (E) is hereby enacted, all to read as follows:
 LA R.S. 47:306 
s 306. Returns and payment of tax; penalty for absorption
*  *  *  *  *  *  *  *  *  *
E. Payment of tax by a vehicle dealer. Notwithstanding any other provision of law to the contrary, including the provisions of Subsection A of this Section, every vehicle dealer who sells a vehicle at retail shall remit all taxes collected pursuant to R.S. 47:303 (B) no later than forty days from the date of sale.
*  *  *  *  *  *  *  *  *  *
 LA R.S. 47:519 
s 519. Temporary registration plates issued by dealers
*  *  *  *  *  *  *  *  *  *
G. Destruction upon receiving annual plates. Every person to whom temporary registration plates or markers have been issued shall permanently destroy such temporary registration plates or markers immediately upon receiving the annual registration plates; - * * * - + however, + if the annual registration plates are not received within + sixty + days of the issuance of the temporary registration plates or markers, the owner shall, notwithstanding, immediately upon the expiration of such+ sixty-day + period, permanently destroy the temporary registration plates or markers.
H. Expiration of plates. Temporary registration plates or markers shall expire and become void upon the receipt of the annual registration plates or upon the expiration of + sixty +
days from the date of issuance, depending on whichever event shall first occur. Special temporary registration plates or markers issued under the provisions of Subsection L of this Section shall expire as provided in that Subsection. No refund or credit for fees paid by dealers to the commissioners for temporary registration plates or markers shall be allowed, except in the event the issuance of temporary registration plates or markers is discontinued, in which case the dealer may petition for a refund.
*  *  *  *  *  *  *  *  *  *
Approved July 10, 1997.
Citation               Rank(R)              Database       Mode LA R.S. 47:473         R 1 OF 1             LA-ST LSA-R.S. 47:473
               WEST'S LOUISIANA STATUTES ANNOTATED LOUISIANA REVISED STATUTES TITLE 47. REVENUE AND TAXATION SUBTITLE II. PROVISIONS RELATING TO TAXES COLLECTED AND ADMINISTERED BY THE COLLECTOR OF REVENUE CHAPTER 4. VEHICLE REGISTRATION LICENSE TAX PART II. LEVY OF REGISTRATION LICENSE FEE OR TAX Copr. (C) West Group 1997. All rights reserved. Current through all 1996 1st Ex. Sess. and Reg. Sess. Acts
s 473. Dealer inventory plates
A. The OFFICE of MOTOR VEHICLES (office) shall establish PROCEDURES by which licensed MOTOR VEHICLE DEALERS (dealers) may obtain DEALER INVENTORY PLATES (plates).
B. The office shall determine the design and material of the plates.
C. The office shall design the forms which shall be used for applying for plates and shall determine the information which dealers shall include in application for plates.
D. Plates shall be valid for one year.
E. Each plate shall cost fifteen dollars.
F. Plates shall allow the dealer to which the plate is issued to operate any motor vehicle which is held by that dealer as inventory for any purpose which is related to offering the motor vehicle for sale, to displaying or exhibiting the motor vehicle to the public, to demonstrating the qualities of the motor vehicle, or to maintaining or enhancing the condition or the value of the motor vehicle.
G. A truck or tractor dealer may allow a prospective purchaser to use a vehicle to which the dealer has attached a dealer inventory plate which has been issued to the dealer. The prospective purchaser may use the vehicle for a maximum of five days to transport cargo for hire within the boundaries of this state for demonstration purposes. The dealer shall not receive any compensation for the use of the vehicle. The dealer shall complete and place in the vehicle a document which shall state the name and address of the dealer, the name and address of the prospective purchaser, the dates on which the prospective purchaser will use the vehicle, and such other information as the office of motor vehicles may require. The document shall be designed and distributed by the office of motor vehicles.
H. Dealers may allow authorized employees of educational institutions, or licensed sales representatives of the dealer, or both, to use, for any purpose, a motor vehicle to which the dealer has attached a dealer inventory plate, provided the arrangement does not constitute renting or leasing the vehicle to the employee or sales representative.
I. The office shall adopt rules to implement the provisions of this Section. All rules shall be adopted in accordance with the Administrative Procedure Act.1 The rules shall include but shall not be limited to:
(1) Rules to establish permissible and prohibited uses of plates.
(2) Rules establishing criteria and procedures for suspending or revoking the privilege of obtaining and using such plates.
(3) Rules establishing criteria and procedures for retrieving plates from dealers.
(4) Rules governing the use of dealer inventory plates to demonstrate trucks or tractors.
(5) Rules governing the use of motor vehicles with dealer inventory plates by employees of educational institutions and licensed sales representatives.
J. Any licensed motor vehicle dealer who is also a former prisoner of war and qualifies for a special license plate under the provisions of R.S. 47:463.7, upon application to the secretary, may obtain a license plate which is a dealer inventory plate under the provisions of this Section but which also contains the "XPOW" designation provided for by R.S. 47:463.7. A dealer inventory plate which is obtained under the provisions of this Subsection may be transferred by the dealer from one vehicle to another held by the dealer as inventory.
CREDIT(S)
1990 Main Volume
Amended by Acts 1974, No. 390, s 1; Acts 1981, No. 324, s 1; Acts 1983, No. 429, s 1; Acts 1983, No. 501, s 1; Acts 1986, No. 723, s 1.
1997 Electronic Update
Amended by Acts 1991, No. 486, s 1; Acts 1991, No. 487, s 1; Acts 1992, No. 631, s 1, eff. July 2, 1992; Acts 1993, No. 6, s 1.
1 In subsec. I, R.S. 49:950 et seq.
SUSPENSION IN PART
House Concurrent Resolution No. 6 of the 1989 Second Extraordinary Session provides:
"A CONCURRENT RESOLUTION to suspend until the sixtieth day after final adjournment of the 1990 Regular Session the provisions of R.S. 47:473, 473.1, 473.2, and any other provision of law which authorizes the issuance and use of dealer license plates and the imposition of fees for the issuance of those plates to the extent that those laws provide any requirements or restrictions on the use or operation of motor vehicles to which dealer plates are affixed other than that the use or operation of the motor vehicle is related to the business of the person to whom the plate is issued.
"THEREFORE, BE IT RESOLVED that the Legislature of Louisiana hereby suspends R.S. 47:473, 473.1, and 473.2, and any other provision of law which authorizes the issuance and use of dealer license plates and the
Citation               Rank(R)              Database       Mode LA R.S. 32:707         R 2 OF 5             LA-ST LSA-R.S. 32:707
           THIS DOCUMENT HAS BEEN AMENDED. USE UPDATE. SEE SCOPE FOR MORE INFORMATION.
               WEST'S LOUISIANA STATUTES ANNOTATED LOUISIANA REVISED STATUTES TITLE 32. MOTOR VEHICLES AND TRAFFIC REGULATION CHAPTER 4. VEHICLE CERTIFICATE OF TITLE LAW Copr. (C) West Group 1997. All rights reserved. Current through all 1996 1st Ex. Sess. and Reg. Sess. Acts
s 707. Application for certificates of title; exception; salvage title; antique vehicles; reconstructed title
A. Any purchaser of a vehicle shall file an application for a new certificate of title within five days after the delivery of a previously issued certificate of title for such vehicle, or within five days of the delivery of the vehicle, if a certificate of title has not been previously issued. However, dealers need not apply for certificates of title for any vehicle acquired for stock purposes, if upon reselling such vehicle, the dealer complies with the requirements of R.S. 32:705.
B. Application for a certificate of title shall be made upon a form to be prescribed by the secretary of the Department of Public Safety and Corrections, and shall be filed with the secretary of the Department of Public Safety and Corrections. Such application shall be accompanied by the fee prescribed in this Chapter, except where the secretary of the Department of Public Safety and Corrections has received an authorization from the secretary of the Department of Revenue and Taxation under the provisions of R.S. 47:303 (B)(5). If a certificate of title has previously been issued for such vehicle in this state, such application shall be accompanied by said certificate of title duly endorsed with the sale and assignment or duly endorsed with sale and assignment and resale and reassignment, unless otherwise provided for in this Chapter.
C. For the purposes of this Chapter, the commissioner or his aides and assistants, shall be qualified to take the acknowledgments herein required, for which no charge shall be made.
D. (1) If a certificate of title has not previously been issued for such vehicle in this state, said application, unless otherwise provided for in this Chapter, shall be accompanied by:
(a) A proper bill of sale, or sworn statement of ownership, or a duly certified copy thereof, or such other evidence of ownership as the commissioner may in his discretion require; or
(b) By a certificate of title, bill of sale or other evidence of ownership required by the law of another state from which such vehicle was brought into this state;
(2) As to vehicles of the model year 1957 or any later model year, if the vehicle is of the model year current at the time, and the application is not accompanied by a certificate of title issued under the law of another state, the application must, in addition to the foregoing, also be accompanied by a "manufacturer's certificate" as herein defined.
(3) Applications of a certificate of title for motor vehicles as defined in R.S. 32:1252 (1), except a chassis cab purchased by truck equipment installers who are considered final stage manufacturers by the National Highway Traffic Safety Administration and the United States Department of Transportation, for the purpose of installing heavy duty mechanized truck mounted machinery and subsequent resale only, which are required to be accompanied by a manufacturer's certificate by this Subsection, shall also be accompanied by a final and proper bill of sale to the applicant from a motor vehicle dealer licensed by the Louisiana Motor Vehicle Commission to sell that brand of motor vehicle. The provisions of this Subsection shall apply only to sellers doing business and/or domiciled in this state.
E. Upon application for certificate of title of a vehicle previously titled or registered outside of this state, the application shall show on its face such fact and the time and place of the last issuance of certificate of title, or registration, of such vehicle outside this state, and the name and address of the governmental officer, agency, or authority making such registration, together with such further information relative to its previous registration as may reasonably be required by the commissioner, including the time and place of original registration, if known, and if different from such last foreign registration. The applicant shall surrender to the commissioner all unexpired seals, certificates, registration cards, or other evidence of foreign registration pertaining to the vehicles. The certificate of title issued by the commissioner for a vehicle previously registered outside the state shall give the name of the state or country in which such vehicle was last previously registered outside this state.
F. Where in the course of interstate operation of a vehicle registered in another state it is desirable to retain registration of said vehicle, in such other state, such applicant need not surrender but shall exhibit said evidences of such foreign registration and the commissioner, upon a proper showing, shall register said vehicle in this state but shall not issue a certificate of title for such vehicle.
G. The commissioner shall retain the evidence of title presented by every applicant and on which the certificate of title is issued. The commissioner shall use reasonable diligence in ascertaining whether or not the facts in said application are true by checking the application and documents accompanying same with the records of vehicles in his office, and, if satisfied that the applicant is the owner of such vehicle and that the application is in the proper form, he shall issue a certificate of title over his signature, but not otherwise.
H. The purchaser of a used vehicle from a private individual, for a period of sixty days, shall be protected from citations for failure to have a current license tag during the interval between the date of purchase and the receipt of title, provided proof of application can be shown.
I. (1) If, as a result of a "total loss", as defined in R.S. 32:702 (11), insurance settlement on a motor vehicle, the vehicle is transferred as a total loss, the insurance company, its authorized agent, or the vehicle owner shall, within thirty days from the settlement of the property damages claim, send the certificate of title to the office of motor vehicles along with an application for a salvage title in the name of the insurance company, or its authorized agent, or the vehicle owner. Upon receipt of the salvage title, the insurance company, its authorized agent, or the vehicle owner may proceed to dismantle the vehicle, sell it, or rebuild and restore it to operation. A rebuilder of a salvaged title motor vehicle may upon completion of rebuilding the vehicle demonstrate the rebuilt motor vehicle to a prospective purchaser without applying for a reconstructed vehicle title. Except for the purposes of this demonstration, no rebuilt and restored vehicle shall be operated upon any public street, roadway, or highway until it is registered with the office of motor vehicles, and a reconstructed vehicle title is issued.
(2) No further documentation is required for dismantling; however, the dismantler shall retain possession of the salvage title for five years following dismantling. The vehicle may be sold, assigned, or donated by endorsing the salvage title and delivering it along with the vehicle to the new owner; however, dealers, salvage pools, and dismantlers shall keep a register of such transfers.
J. (1) If a vehicle with a salvage title is rebuilt and restored to operation, such vehicle shall not be titled and registered for operation until a certificate of inspection is submitted to office of motor vehicles by a member of the city, parish, or state police force, authorized by the police chief, sheriff, or commander to make such inspections.
(2) On receipt of the required certificate of inspection and the salvage title, together with receipts for the major component parts that have been replaced on the vehicle, the office of motor vehicles shall issue a new certificate of title, which shall indicate on its face it has been reconstructed.
K. The office of motor vehicles, may assess civil penalties of up to one thousand dollars per violation in accordance with the Administrative Procedure Act to anyone who has sold or dismantled a total loss vehicle in violation of this Section.
L. The office of motor vehicles shall issue a certificate of title for antique, classic, or vintage vehicles as defined in this Chapter when there is no current record of ownership to base the issuance of a new title on, provided:
(1) The applicant has provided to the office of motor vehicles a statement from the state police auto theft division obtained by a local law enforcement agency confirming that based upon a check by photo or rub of a vehicle body identification plate the vehicle is not listed as stolen.
(2) The sales tax based upon purchase price is paid.
(3) The applicant has provided a statement attesting to his membership in an organized automobile club.
CREDIT(S)
1989 Main Volume
Added by Acts 1950, No. 342, s 10. Amended by Acts 1952, No. 121, s 1; Acts 1956, No. 585, s 3; Acts 1979, No. 138, s 1; Acts 1981, No. 201, s 1, eff. July 11, 1981; Acts 1982, No. 699, s 1; Acts 1984, No. 707, s 1; Acts 1984, No. 823, s 1; Acts 1985, No. 594, s 1, eff. July 13, 1985; Acts 1988, No.
Citation               Rank(R)              Database       Mode LA LEGIS 272 (1997)    R 1 OF 1             LA-LEGIS       Page 1997 La. Sess. Law Serv. Act 272 (H.B. 1043) (WEST)
               LOUISIANA 1997 SESSION LAW SERVICE 1997 Regular Session Copr. (C) West Group 1997. All rights reserved.
     Additions are indicated by + Text + ; Deletions by  -  ***  -. Vetoed provisions within tabular material are not displayed.
ACT NO. 272 H.B. No. 1043 MOBILE HOMES — APPLICATIONS FOR CERTIFICATES OF TITLE — TIME TO APPLY
BY REPRESENTATIVE ALARIO AND SENATOR HAINKEL AND COAUTHORED BY REPRESENTATIVES DeWITT, DIEZ, ROUSSELLE, SHAW, AND WILKERSON AND SENATORS BARHAM, DARDENNE, AND EWING
AN ACT to amend and reenact R.S. 32:707 (A), relative to applications for title to mobile homes; to specify time for purchasers of motor homes to apply for certificates of title to vehicles; and to provide for related matters.
Be it enacted by the Legislature of Louisiana:
Section 1. R.S. 32:707 (A) is hereby amended and reenacted to read as follows:
 LA R.S. 32:707 
s 707. Application for certificates of title; exception; salvage title; antique vehicles; reconstructed title
A. Any purchaser of a vehicle + , other than a mobile home, as defined by R.S. 9:1149.2 (3), + shall file an application for a new certificate of title within five days after the delivery of a previously issued certificate of title for such vehicle, or within five days of the delivery of the vehicle, if a certificate of title has not been previously issued. However, dealers need not apply for certificates of title for any vehicle acquired for stock purposes, if upon reselling such vehicle, the dealer complies with the requirements of R.S. 32:705. + A purchaser of a mobile home, as defined by R.S. 9:1149.2 (3), shall apply for a new certificate of title on or before the twentieth day of the month following the month of delivery of the home. +
*  *  *  *  *  *  *  *  *  *
 Note: LA R.S. 32:707 
Section 2. This Act shall become effective on July 1, 1997; if vetoed by the governor and subsequently approved by the legislature, this Act shall become effective on July 1, 1997, or on the day following such approval by the legislature, whichever is later.
Approved June 17, 1997.